         Case 1:14-cv-03251-JPO Document 207 Filed 01/24/19 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



  ARTHUR MENALDI, Individually and on
  Behalf of All Others Similarly Situated,

                         Plaintiff(s),
                                                      Civil Action No. 14 Civ. 3251 (JPO)
     -against-

  OCH-ZIFF CAPITAL MANAGEMENT
                                                             REVISED FINAL
  GROUP LLC, DANIEL S. OCH, and JOEL
                                                          ORDER AND JUDGMENT
  M. FRANK,

                           Defendants.



       WHEREAS this matter came before the Court for hearing on January 16, 2019, pursuant

to the Order of Preliminary Approval entered on October 2, 2018, on the application of the

parties for final approval of the settlement as set forth in the Stipulation of Settlement, dated

October 1, 2018 (the “Stipulation”); and

       WHEREAS the Court has heard all persons properly appearing and requesting to be

heard, read and considered the motion and supporting papers, and found good cause appearing;

       NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

       1.        This Order incorporates by reference the definitions in the Stipulation, and all

capitalized terms used in this Order that are not otherwise identified herein have the meaning

assigned to them as set forth in the Stipulation.

       2.        The Court has jurisdiction over the subject matter of the Action and over all

Parties to the Action, including all members of the Settlement Class.

       3.        On January 16, 2019, the Court held a Final Approval Hearing, after due and

proper notice, to consider the fairness, reasonableness, and adequacy of the Settlement proposed
         Case 1:14-cv-03251-JPO Document 207 Filed 01/24/19 Page 2 of 7




in the Stipulation. In reaching its decision in this Action, the Court considered the Parties’

Stipulation, the Court file in this case, and the presentations by Class Counsel on behalf of the

Class Representatives and the Settlement Class and counsel for Defendants in support of the

fairness, reasonableness, and adequacy of the Settlement.

       4.      In the Order of Preliminary Approval, the Court preliminarily approved the

Notice and found that the proposed form and content of the Notice to the Settlement Class

Members satisfied the requirements of due process, as well as the Private Securities Litigation

Reform Act of 1995 (“PSLRA”), 15 U.S.C. § 78u4(a)(7). The Court reaffirms that finding and

holds that the best practicable notice was given to Settlement Class Members under the

circumstances, and that the Notice constitutes due and sufficient notice of the Settlement,

Stipulation in support thereof, and Final Approval Hearing to all persons affected by and/or

entitled to participate in the Stipulation or the Final Approval Hearing. Furthermore, the Court

hereby affirms that due and sufficient notice has been given to the appropriate State and Federal

officials pursuant to the Class Action Fairness Act, 28 U.S.C. § 1715.

       5.      The Court has determined that the Settlement set forth in the Stipulation is fair,

reasonable, and adequate and is hereby finally approved in all respects.

       6.      The Court has considered the submissions of the Parties along with the Court file,

all of which show that there remains substantial risk and uncertainty in the Plaintiffs ultimately

prevailing on their claims. Given the considerable open issues, the benefits available directly to

the Settlement Class Members represent a fair, reasonable, and adequate resolution that can be

summarized as follows:

         7.     The Defendants have caused twenty-eight million seven hundred and fifty

 thousand dollars ($28,750,000) to be deposited into escrow (the “Settlement Fund”) for the
         Case 1:14-cv-03251-JPO Document 207 Filed 01/24/19 Page 3 of 7




benefit of the Settlement Class. Among other things, the recovery of individual Settlement Class

Members depends on the number of Class A Shares those Settlement Class Members purchased

and sold and the prices at which Settlement Class Members who filed claims purchased and sold

those shares.

       8.       The Court finds that the proposed Plan of Allocation is fair, just, reasonable, and

adequate, and is finally approved in all respects.

       9.       The Court finds that there were no objections filed to the Settlement.

       10.      In addition to finding the terms of the Settlement to be fair, reasonable, and

adequate, the Court determines that there was no fraud or collusion between the parties or their

counsel in negotiating the Settlement’s terms, and that all negotiations were made at arm’s

length. Furthermore, the terms of the Settlement make it clear that the process by which the

Settlement was achieved was fair. Finally, there is no evidence of unethical behavior, want of

skill, or lack of zeal on the part of Class Counsel.

       11.      This Order and Final Judgment shall be binding on all Settlement Class Members,

including Class Plaintiffs Ralph Langstadt and Julie Lemond, except for those Settlement Class

Members who filed valid exclusions, as listed on Exhibit A-1, attached hereto.           Further, the

Action and the Released Plaintiffs’ Claims are hereby dismissed with prejudice. The parties are

to bear their own costs, except as otherwise provided in the Stipulation.

       12.      Upon the Effective Date, the Class Plaintiffs, on behalf of themselves, and on

behalf of each Settlement Class Member, shall be deemed to have, and by operation of the

Judgment shall have, fully, finally, and forever released, relinquished, and discharged all

Released Plaintiffs’ Claims against Defendants, Defendants’ Counsel, and Defendants’ Released

Parties, whether or not any individual Settlement Class Member executes and delivers a Proof of
         Case 1:14-cv-03251-JPO Document 207 Filed 01/24/19 Page 4 of 7




Claim. By entering into this Settlement, Class Plaintiffs represent and warrant that they have not

assigned, hypothecated, conveyed, transferred, or otherwise granted or given any interest in the

Released Plaintiffs’ Claims, or any of them, to any other Person. The Parties acknowledge, and

the Settlement Class Members shall be deemed by operation of law to acknowledge, that the

waiver of Unknown Claims, and the provisions, rights, and benefits of California Civil Code §

1542, were bargained for and are key elements of the Settlement of which the release in this

paragraph is a part.

       13.      Upon the Effective Date, the Class Plaintiffs, each Settlement Class Member and

anyone claiming through or on behalf of any of them, by operation of the Judgment, shall be

forever barred and enjoined from commencing, instituting, or continuing to prosecute any action

or any proceeding in any court of law or equity, arbitration, tribunal, administrative forum, or

other forum of any kind, asserting any of the Released Plaintiffs’ Claims against any of

Defendants, Defendants’ Counsel, and Defendants’ Released Parties.

       14.     Upon the Effective Date, Defendants, on behalf of themselves and Defendants’

Released Parties, shall be deemed to have, and by operation of this Judgment shall have, fully,

finally, and forever, released, relinquished, settled and discharged all Released Defendants’

Claims against Class Plaintiffs and any and all of Plaintiffs’ Released Parties, including, but not

limited to, Class Counsel, and shall be permanently barred and enjoined from instituting,

commencing, or prosecuting any Released Defendants’ Claim against any of them directly,

indirectly, or in any other capacity.

       15.     The facts and terms of the Stipulation, including the Exhibits thereto, this Final

Order and Judgment, all negotiations, discussions, drafts and proceedings in connection with the

Settlement, and any act performed or document signed in connection with the Settlement shall
         Case 1:14-cv-03251-JPO Document 207 Filed 01/24/19 Page 5 of 7




not be construed as, or offered or received against the Released Parties as evidence regarding,

any of the following: (a) the merits, or lack thereof, of any claims or defenses asserted in the

Action; (b) the amount that could or would have been awarded at trial; or (c) any admission of

liability, negligence, fault, or wrongdoing.

       16.       As a material condition of the Settlement, the Court hereby permanently bars,

enjoins, and restrains any and all Persons from instituting, commencing, prosecuting, asserting,

or pursuing any claim against any of the Defendants for contribution or indemnity (whether

contractual or otherwise), however denominated, arising out of, based upon, or related to the

claims and allegations asserted in the Action (or any other claims where the alleged injury to the

entity/individual is the entity’s/individual’s actual or threatened liability to any Settlement Class

Member), whether arising under state, federal, or foreign law as claims, cross-claims,

counterclaims, or third-party claims, whether asserted in this Court, in any federal or state court,

or in any other court, arbitration proceeding, administrative agency, or other forum in the United

States or elsewhere, and whether such claims are legal or equitable, known or unknown, foreseen

or unforeseen, matured or discharged, satisfied or unsatisfied, and/or enforceable or

unenforceable.

       17.       The Court finds and concludes that, during the course of this Action, the

Defendants, Class Plaintiffs, and their respective counsel have at all times complied with the

requirements of Rule 11 of the Federal Rules of Civil Procedure. No such party or its respective

counsel violated any of the requirements of Rule 11 of the Federal Rules of Civil Procedure with

respect to any of the complaints filed in this Action, any responsive pleadings to any of the above

complaints, or any motion with respect to any of the above complaints. The Court further finds
         Case 1:14-cv-03251-JPO Document 207 Filed 01/24/19 Page 6 of 7




that the Class Plaintiffs and Class Counsel adequately represented the Settlement Class Members

for purposes of entering into and implementing the Settlement.

       18.     The Court hereby awards Class Counsel attorneys’ fees of $8,625,000, plus

reimbursement of their expenses in the amount of $401,240.26, together with the interest earned

thereon for the same time period and at the same rate as that earned on the Settlement Fund until

paid. The Court finds that the amount of fees awarded is appropriate and that the amount of fees

awarded is fair and reasonable given the contingent nature of the case and the substantial risks of

non-recovery, the quality of the work performed, the time and effort involved, and the result

obtained for the Settlement Class.

       19.     The Court hereby awards Class Plaintiff Ralph Langstadt and Class Plaintiff Julie

Lemond each a compensatory award of $5,000.

       20.     Without affecting the finality of this Final Order and Judgment, the Court reserves

continuing and exclusive jurisdiction over all matters relating to the administration,

implementation, effectuation, and enforcement of the Settlement.

      SO ORDERED. Dated:

         January 24, 2019
                                                           ___________________________
                                                           Honorable J. Paul Oetken
                                                           United States District Judge
        Case 1:14-cv-03251-JPO Document 207 Filed 01/24/19 Page 7 of 7




                               EXHIBIT A-1

Thomas T. Saunders

Margaret F. Collins

Elizabeth A. Harlan Hronec
